Citation Nr: 0504446	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  03-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hearing loss. 

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a head wound. 

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for headaches. 

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a scar of the left ear.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from May 24, 1960, to July 
15, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and June 2002 rating 
decisions of the VARO in Lincoln, Nebraska, that denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  By a decision dated in April 1998, the Board determined 
that new and material evidence had not been submitted since a 
December 1987 RO determination that would warrant reopening a 
claim of entitlement to service connection for hearing loss.

2.  The evidence associated with the claims file subsequent 
to the 1998 Board decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the claim.

3.  In an unappealed January 1997 rating decision, the RO 
denied entitlement to service connection for residuals of a 
head injury.

4.  The evidence associated with the claims file subsequent 
to the 1997 rating decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the claim.

5.  In an unappealed January 1997 rating decision, the RO 
denied entitlement to service connection for headaches.

6.  The evidence associated with the claims file subsequent 
to the 1997 rating decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the claim with regard to headaches.

7.  In an unappealed November 1998 rating decision, the RO 
denied entitlement to service connection for residuals or a 
head wound.

8.  The evidence associated with the claims file subsequent 
to the 1998 rating decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the claim with regard to residuals of a head wound.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1998 Board decision, 
wherein the Board determined new and material evidence had 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for hearing loss is final, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2004).

2.  The RO's January 1997 rating decision denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

3.  Since the January 1997 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for headaches has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  The RO's January 1997 decision denying service connection 
for scarring of the left ear is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

5.  Since the January 1997 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for scarring of the left ear has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

6.  The RO's November 1998 decision denying service 
connection for residuals of a head wound is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

7.  Since the November 1998 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a head wound has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hearing loss, headaches, scarring of the left ear, and 
residuals of a head wound.  Implicit in his presentation is a 
contention that he submitted new and material evidence that 
would serve to reopen previously denied claims of entitlement 
to service connection for the disabilities at issue.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, and to affirm VA's duty to 
assist claimant's by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  (Addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Through a February 2002 communication and in the April 2003 
statement of the case, the RO requested that the veteran 
provide information and, if necessary, authorization, to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify a veteran of:  (1) 
The evidence that is needed to substantiate the claims; (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.

The first three parts of the Pelegrini notice requirement 
have been met.  With regard to the duty to request that the 
claimant provide any evidence in his possession that pertains 
to the claims (the fourth Pelegrini notice requirement) in 
the April 2003 statement of the case, the veteran was asked 
that if he had any other medical evidence he wanted 
considered, he was to notify the RO and every reasonable 
effort will be made to obtain it.  Most importantly, in a 
February 2004 communication, the veteran stated that he had 
furnished VA with all the evidence that he was aware of.  
Based on the above, the Board finds that all four Pelegrini 
notice requirements have been met.  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.





Pertinent Laws and Regulations.

In general, service connection maybe granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on a review of the entire evidence 
of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 
18 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis (not only since the time 
that the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Therefore, the Board will 
consider whether new and material evidence has been submitted 
since the most recent final disallowance of the claims.  

The Board notes there has been a regulatory change with 
respect to new and material evidence which applies to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, it does not apply to the veteran's 
claim to reopen, because that claim was received prior to 
August 29, 2001.

New and material evidence, for the purposes of this decision, 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
the claims has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. West, 12 
Vet App 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claims has been satisfied.

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. 218.  After reviewing the 
record, and for the reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claims for 
entitlement to service connection for the disabilities listed 
on the title page of the decision.

Hearing Loss.

The evidence of record at the time of the April 1998 Board 
decision regarding hearing loss included the veteran's 
service medical records that did not show any hearing loss.  
The records also included an October 1987 audiometric 
examination of the veteran that showed mild to moderate 
sensorineural loss in the high frequency ranges, bilaterally.  
Additional records included VA medical records in the 1980's 
and private medical records in the 1990's, reflecting 
treatment for a variety of disorders.  No reference was made 
to complaints or abnormalities regarding hearing loss.

Evidence received subsequent to the Board decision includes 
medical evidence showing current hearing loss.  However, 
there is no medical evidence relating the current hearing 
loss to the veteran's brief period of active service in 1960.  

The record contains statements from the veteran containing 
his opinion as to the etiology of his hearing loss.  However, 
with respect to a medical nexus, to the extent that any 
statements by the veteran in support of claim are intended as 
an attempt to establish that he has hearing loss related to 
service, it is now well established that lay statements 
cannot be used to establish a nexus between any current 
disability and service.  The Court has held that where the 
determinative question is one of medical causation or 
diagnosis, only those specialized in medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Here, the veteran's statements, unsupported by 
medical evidence, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically noted "lay assertions of medical causation 
cannot suffice to open a claim under 38 U.S.C.A. § 5108."  
The veteran's statements are therefore not material.

Residuals of a Head Wound, Headaches, and Scarring of the 
Left Ear.

The evidence of record prior to the 1997 rating action 
included the service medical records that show no evidence of 
scarring of the left ear, headaches, or a head wound.  The 
veteran was only on active service for two months and was 
discharged essentially for functional illiteracy.  Evidence 
from the veteran's private physician showed no treatment for 
the claimed conditions.

The evidence submitted in connection with the current claim 
is essentially duplicative of evidence received previously.  
The evidence shows no indication of complaints or treatment 
for scarring of the left ear, headaches and/or residuals of a 
head wound.  As noted above, statements from the veteran 
cannot be used to establish a nexus between any current 
disabilities and his active service.  The veteran's 
statements, unsupported by medical evidence, are not so 
significant that they have to be considered in order to 
fairly decide the merits of the claim.  As noted above, in 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted that "lay assertions of medical causation cannot 
suffice to open a claim under 38 U.S.C.A. § 5108."  

In conclusion, the Board finds that the evidence submitted 
subsequent to the previous denials of the veteran's claims 
are not so significant that the evidence has to be considered 
in order to fairly decide the merits of the claims.  
Accordingly, new and material evidence has a not been 
received, and the claims for entitlement to service 
connection for hearing loss, scarring of the left ear, 
headaches, and/or residuals of a head wound are not reopened. 


ORDER

New and material evidence sufficient to reopen previously 
denied claims of entitlement to service connection for 
residuals of a head wound, hearing loss, scarring of the left 
ear, and headaches, the claims are denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


